957 A.2d 211 (2008)
196 N.J. 455
In the Matter of Vincenza LEONELLI-SPINA, an Attorney at Law.
D-162 September Term 2007
Supreme Court of New Jersey.
September 25, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-309, recommending that VINCENZA LEONELLI-SPINA of TOTOWA, who was admitted to the bar of this State in 1990, be disbarred for the knowing misappropriation of client trust funds, in violation of RPC 1.15(c) (failure to safeguard client funds) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And VINCENZA LEONELLI-SPINA having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that VINCENZA LEONELLI-SPINA be disbarred, effective immediately, and that her name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by VINCENZA LEONELLI-SPINA pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that VINCENZA LEONELLI-SPINA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.